                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEN OF THE FAMILY                            :
OWENS (MAN),                                 :
     Plaintiff,                              :
                                             :
        v.                                   :       CIVIL ACTION NO. 18-CV-3792
                                             :
42 U.S.C. 654(3) PENNSYLVANIA                :
BUREAU OF CHILD SUPPORT                      :
ENFORCEMENT AND THE 45 CFR                   :
302.34 CONTRACTORS THEREOF                   :
OFFENDERS, et al.,                           :
       Defendants.                           :

                                             ORDER

        AND NOW, this 5th day of October, 2018, upon consideration of pro se Plaintiff Ken of the

Family Owens (Man)’s “Demand for Dismissal for Lack of IV-D Jurisdiction, Fraud in the

Inducement by Undue Influence” (ECF No. 7), which the Court construes to be his Amended

Complaint, it is ORDERED that:

        1.     The Amended Complaint is DISMISSED for the reasons set forth in the Court’s

Memorandum. Owens’s claims seeking review of orders entered in his state child support

proceedings are DISMISSED for lack of jurisdiction pursuant to the Rooker-Feldman doctrine.

Owens’s 42 U.S.C. § 1983 claims against the Pennsylvania Bureau of Child Support Enforcement,

the Domestic Relations Section of the Court of Common Pleas of Delaware County, and Judge Linda

A. Cartisano are DISMISSED with prejudice. Owens may not file a second amended complaint in

this matter.

        2.     The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                             /s/ Juan R. Sánchez
                                             JUAN R. SÁNCHEZ, C.J.
